Citation Nr: 1007805	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  03-36 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
November 1973, February 1978 to September 1982, and March 
1983 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The Board denied this claim in a decision issued in December 
2007.  The Veteran appealed that decision to the Court of 
Appeals for Veterans Claims (Court) and the Court remanded 
the case to the Board for further action.  In May 2009, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Board notes that service connection for right ear hearing 
loss was granted by the Board in May 2006.  The RO issued a 
rating decision in August 2006 effecting that grant and 
assigning a 10 percent rating evaluation based on its review 
of the record.  The Veteran then filed a timely notice of 
disagreement with the initial rating.  However, in a rating 
decision issued in August 2009, the RO assigned a 100 percent 
disability evaluation for service-connected right ear hearing 
loss.  As this decision was a full grant of the benefit 
sought on appeal, the Board has no jurisdiction over the 
initial rating claim.


FINDING OF FACT

A left ear hearing loss disability, as defined by 38 C.F.R. § 
3.385, was not present in service, manifested within one year 
of the Veteran's discharge from service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that VCAA notice requirements 
also apply to the evidence considered in determinations of 
the degree of disability and effective date of the disability 
once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in January 2002, prior to the initial 
unfavorable AOJ decision issued in May 2002.  A second VCAA 
letter was sent in June 2006.  
 
The Board observes that the VCAA notices issued in January 
2002 and June 2006 informed the Veteran of the type of 
evidence necessary to establish service connection; how VA 
would assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
only the June 2006 letter discussed disability ratings and 
effective dates.  The Board acknowledges the defective timing 
of this notice, but finds that no prejudice to the Veteran 
has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claim, any questions as to the assignment 
of a disability rating and effective date are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service medical 
records, private medical records, VA treatment records, and 
reports from October 2003 and December 2006, and July 2009 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
not adequately identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board observes that the October 2003 VA 
examination report does not explicitly state that the claims 
file was reviewed, but the examiner discusses the audiogram 
performed at the Veteran's service separation examination.  
Hence, the examination report reflects that the claims file 
was available for review.  Additionally, the examiner 
documented the Veteran's subjective complaints of noise 
exposure and medical history, and examined the Veteran before 
providing an opinion with rationale supported by the 
evidence.  The Board acknowledges that additional relevant 
evidence was added to the claims file after this examination, 
but, as the opinion is sufficiently grounded in the evidence 
available at that time-evidence which was not subsequently 
contradicted,- the Board concludes that the October 2003 VA 
examiner's opinion does not lack probative value in this 
case.  

The December 2006 VA examination report states that the 
claims file was reviewed and the examiner discusses specific 
service and post-service treatment records he considered 
pertinent to his opinion.  The Board notes that the examiner 
did not plainly cite the Veteran's audiograms from his 
employer, TWA, and in fact, misstates that there was no 
audiogram for the left ear in 1988.  Nevertheless, the Board 
does not find that this deficiency renders the examination 
wholly inadequate.  Specifically, the examiner's opinion is 
based on the Veteran's pattern of hearing loss in service, 
and the Board notes that the TWA audiogram in 1988 is 
consistent with the in-service findings.  Thus, the Board 
finds that the December 2006 VA examination is sufficient for 
consideration in deciding the claim.

Moreover, the July 2009 VA examination report rectifies any 
deficiencies in the above examinations.  This examiner 
reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment 
evidence, documented the Veteran's subjective complaints and 
medical history, and examined the Veteran.  He then provided 
an opinion that was supported by a rationale based on all the 
available evidence.  The Board does note that this examiner 
reached essentially the same conclusion as the December 2006 
VA examiner; however, an opinion is not inadequate simply 
because it is shared with another competent medical provider.  
Further, the July 2009 examiner provided a more detailed 
rationale in support of the opinion, discussing the TWA 
audiograms specifically.  There is nothing to suggest that 
the examiner's opinion is not sufficiently based in the facts 
of the case or that he reached an arbitrary conclusion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examinations and opinions with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).
The Veteran contends that his current left ear hearing loss 
is a result of noise exposure he experienced as an airframe 
repair technician in service.  Therefore, he claims that 
service connection is warranted for his left ear hearing 
loss.

The Board notes that the Veteran has reported acoustic trauma 
in the military while serving as an airframe repair 
technician.  Although the Veteran's service treatment records 
do not contain any documentation as to noise exposure, the 
Veteran is competent to describe the nature and extent of his 
in-service noise exposure and such is consistent with his 
military occupational specialty as an airframe repair 
technician, as noted in his service records.  See 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Board observes that the Veteran's service treatment 
records are negative for complaints, treatment, or diagnosis 
pertinent to hearing difficulty in his left ear.  Nor do in-
service audiological evaluations report auditory thresholds 
that meet the requirements for hearing disability under 38 
C.F.R. § 3.385.  As noted by  the December 2006 VA examiner, 
the Veteran exhibited a fluctuating high frequency 
sensorineural hearing loss in his left ear throughout 
service, to include his October 1971 induction examination; 
however, at no point did the hearing loss meet the criteria 
for service-connection under VA regulations.  The Board 
observes that the Veteran's last in-service audiogram of 
record, dated in January 1987, shows the following auditory 
thresholds:
  



HERTZ



500
1000
2000
3000
4000
LEFT
5
0
10
30
30

Similarly, private audiological evaluations by the Veteran's 
post-service employer, TWA, do not show hearing loss in the 
left ear to a disabling degree under VA regulations until 
December 1992, at which point auditory thresholds were:






HERTZ



500
1000
2000
3000
4000
LEFT
5
5
25
35
40

More recent post-service records do report a diagnosis of 
hearing loss in the left ear.  Specifically, a February 2000 
VA treatment record shows a diagnosis of moderately severe 
sensorineural hearing loss in the left ear.  Additionally, at 
the October 2003 VA examination, the examiner found mild to 
severe sensorineural hearing loss.  At the December 2006 VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
80
80
70
65
70

However, the examiner noted that speech audiometry was 
inconsistent and unusable for rating purposes.  The Veteran 
was diagnosed with a strongly sloping moderate to profound 
sensorineural hearing loss in the left ear.  

At the July 2009 VA audiological evaluation, the pure tone 
thresholds reported, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
90
85
80
70
80

The speech audiometry test revealed a speech recognition 
score of 0 percent in the left ear.  The examiner diagnosed 
severe to profound sensorineural hearing loss in the left 
ear.  Therefore, the Board finds that the contemporary 
medical evidence demonstrates a current hearing loss in the 
left ear as defined by 38 C.F.R. § 3.385.  

The Board has considered all relevant evidence of record 
regarding the Veteran's claim for service connection for left 
ear hearing loss.  The Board first considered whether service 
connection is warranted for left ear hearing loss on a 
presumptive basis.  However, the record fails to show that 
the Veteran manifested hearing loss in his left ear to a 
degree of 10 percent within one year following his service 
discharge in November 1973, September 1982, or March 1987.  
As such, presumptive service connection is not warranted for 
left ear hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for left ear hearing loss on a direct basis.  
However, while the Veteran has a current diagnosis of left 
ear hearing loss and is competent to describe his in-service 
noise exposure, the record shows no complaint or diagnosis of 
such disorder during active service or for many years 
thereafter.  The first hearing test that demonstrates 
auditory thresholds that meet the criteria for a disability 
under VA regulations is dated in December 1992.  The first 
post-service hearing test performed in the course of the 
Veteran's healthcare, as opposed to routine employment 
examination, is dated in June 1999.  Additionally, an April 
2001 audiological evaluation reports that the Veteran 
complained of hearing loss for the previous two years.  Thus, 
the first post-service indication that the Veteran had 
hearing loss to a disabling degree was approximately 5 years 
after service discharge, and he first sought treatment for 
such loss approximately 12 years after discharge.  The lapse 
in time between service and the first complaints and 
diagnoses weighs against the Veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, at the December 2006 VA examination, the VA 
examiner stated that this progressive hearing loss is of an 
unknown etiology not consistent with acoustic trauma/noise 
exposure.  He opined that, considering all available 
evidence, to include the Veteran's service treatment records 
from all three periods of service and private and VA 
audiological records, it is not as likely as not that the 
left ear hearing loss was incurred during or aggravated by 
military service.  In reaching this decision, the examiner 
stated that the strongly sloping nature of the hearing loss 
with poor word recognition was more typical of an autoimmune 
or genetic disorder than acoustic trauma.   

Further, the July 2009 VA examiner, upon review of the 
Veteran's in-service and post-service audiological 
evaluations, opined that the nature of the Veteran's left ear 
hearing loss, that is, the fluctuating degree of hearing loss 
demonstrated across time, is not consistent with noise 
exposure.  The examiner then indicated that the hearing loss 
was more consistent with an autoimmune or genetic disorder.  
He also indicated that, even if the Veteran suffered acoustic 
trauma in service and the hearing loss was consistent with 
acoustic trauma, there was not sufficient evidence to show 
that such trauma resulted in the hearing loss disability 
pursuant to VA criteria that manifested years after service.  
Therefore, the examiner concluded that the Veteran's hearing 
loss was not incurred during or aggravated by military 
service.  

Thus, no competent medical professional has attributed the 
onset of the Veteran's left ear hearing loss to his service.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., hearing difficulty.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu at 494.  

The Board acknowledges the Veteran's arguments as to why he 
believes his left ear hearing loss is noise-related.  
However, the Board notes that in his argument dated in August 
2009, he discussed in detail his post-service noise exposure 
and the lack of adequate hearing protection while working 
with TWA.  Additionally, he reported how his hearing loss 
decreased drastically after a sinus infection in 1998.  
Although such arguments may support the Veteran's contention 
that his left ear hearing loss was secondary to noise 
exposure, they do not establish that the hearing loss was 
incurred during service.  It does not follow from evidence 
that post-service noise exposure resulted in hearing loss 
that in-service noise exposure resulted in hearing loss.  
Further, as the sinus infection occurred after service, any 
impact the infection had on the Veteran's hearing is 
irrelevant to the claim.

The Board is aware that the Veteran did have hearing loss in 
service even if it did not reach the threshold required under 
38 C.F.R. § 3.385, and that his service treatment records 
show a mild high frequency sensorineural hearing loss in 
service, to include his induction examination in October 
1971.  However, for service connection to be granted a 
current disability as defined by VA regulations must be 
established to be related to service.  As discussed above, 
the Veteran's current left ear hearing disability, as defined 
by regulations, did not manifest until December 1992, by 
which point there had been a lapse of time, and, as the 
Veteran noted, post-service occupational noise exposure.  
There is nothing in the record or the law that requires a 
finding that a mild high frequency sensorineural hearing loss 
in service would naturally progress to a more severe hearing 
loss, compensable under 38 C.F.R. § 3.385, absent some 
intervening cause.  To reiterate, the July 2009 VA examiner 
stated that, even if there were acoustic trauma to the left 
ear in service, there was not sufficient evidence to show 
that service caused a hearing loss that met VA criteria.  

Finally, the Veteran makes the argument that, if his right 
ear hearing loss is service-connected as due to noise 
exposure in service, and is therefore, not due to an 
autoimmune or genetic disorder, then it is nonsensical that 
his left ear hearing loss would be due to an autoimmune or 
genetic disorder.  However, the Board notes that the 
Veteran's right ear hearing loss was not service-connected as 
being the result of in-service noise exposure.  Service 
connection for right ear hearing loss was granted by the 
Board in a May 2006 decision on the basis that right ear 
hearing loss as defined in 38 C.F.R. § 3.385 was present in 
service and present post-service, and that the chronic nature 
of hearing loss made it more likely than not that the in-
service and post-service right ear hearing loss were related.  
The exact reason the Veteran developed right ear hearing loss 
in service, i.e. noise exposure vs. autoimmune or genetic 
disorder was, for all intents and purposes, immaterial to the 
decision.  The difference between the left ear hearing loss 
and right ear hearing loss decisions is that the left ear 
hearing loss did not manifest to a disabling degree under VA 
regulations either in service or within one year of service 
discharge and that competent evidence relating the disability 
to in-service noise exposure is lacking.  Further, competent 
evidence dissociates left ear hearing loss from service.  
Therefore, there is no foundation for service connection for 
left ear hearing loss to be granted either presumptively or 
directly.  Service connection for left hearing loss is not 
warranted. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for left ear hearing loss.  Therefore, his claim 
must be denied.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


